Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/22/21 has been entered.
Claims 1-2, 5-7, 11-16, 35, 39, and 40 are being prosecuted. Claims 3, 4, 8-10, 20, 21, 25-27, 32-33, and 36-38 are cancelled. Claims 17-19, 22-24, 28-31, and 34 are withdrawn. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-2, 5-7, 11-16, 35, 39, and 40 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
Claim 1 is vague. In line 21, the recitation of “the cycle times” of the optical sensors lacks antecedent support. In lines 24-25, it is not clear as to which cycle times are being referred to, from the optical sensor or from the first and second magnets. The claim is also not clear as to the function of the magnetic particles. Line 24 refers to “non-specifically bound magnetic particles” but is not clear as to what the magnetic particles are non-specifically bound to. Line 15-16 refer to interactions involving one or more of the analyte, magnetic particle, or one of the one or more capture probes at the optical sensor but is not clear if the magnetic particles non-specifically bind to the analyte and/or capture probes on the optical sensors. The preamble of the claim is inconsistent with the body of the claim. The preamble recites a system for detecting an analyte but lines 24-25 are directed to determining cycle times which improve the signal-to-noise ratio. 
Claim 16 is vague because magnetic particles cannot specifically bind to analyte or a complex that includes the analyte without a binding reagent on the magnetic particle that target the analyte or complex that includes the analyte. 
Claim 40 is vague in a specifically bound magnetic particle but there is no reagent on the magnetic particles that provide for a specific binding reaction. Furthermore, it is not clear as to what the magnetic particles are specifically binding to. 

Response to Arguments
5.	Applicant’s arguments, see pages 7-8, filed 10/22/21, with respect to new matter and 103 rejections in the final rejection dated 4/23/21 have been fully considered and are persuasive.  The new matter and 103 rejections of claims 1-2, 5-7, 11-16, 35, 39, and 40 have been withdrawn and thus, the aforementioned claims are free of the prior art of record. 

Conclusion
6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER L CHIN whose telephone number is (571)272-0815. The examiner can normally be reached Monday - Friday, 10:00am - 6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bao-Thuy Nguyen can be reached on 571-272-0824. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/CHRISTOPHER L CHIN/Primary Examiner, Art Unit 1641                                                                                                                                                                                                        



7/30/2022